UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4085


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TOBY MAURICE BELL,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:06-cr-00059-RLV-DCK-1)


Submitted:    February 25, 2009             Decided:   March 19, 2009


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lisa S. Costner, LISA S. COSTNER, P.A., Winston-Salem, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, Charlotte, North Carolina; Amy E. Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Pursuant to a conditional guilty plea, Toby Maurice

Bell was convicted of possession of a firearm by a convicted

felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(e) (2006),

and was sentenced to 70 months in prison.                      On appeal, Bell

argues that the district court erred in denying his motion to

suppress evidence secured as a result of a warrantless search of

the vehicle he was driving.          Finding no error, we affirm.

              This court reviews the factual findings underlying the

denial of a motion to suppress for clear error, and the legal

conclusions de novo.          United States v. Branch, 537 F.3d 328, 337

(4th Cir. 2008), cert. denied, __ S. Ct. __, 2009 WL 56500 (U.S.

Jan. 12, 2009).            The evidence is construed in the light most

favorable to the Government, the prevailing party below.                United

States v. Uzenski, 434 F.3d 690, 704 (4th Cir. 2006).

              The Supreme Court has defined the test for probable

cause as “whether, given all the circumstances, . . . there is a

fair probability that contraband or evidence of a crime will be

found in a particular place.”             Illinois v. Gates, 462 U.S. 213,

238 (1983).          When police rely on an anonymous tip to provide

probable cause for a search, the tip must be assessed under the

totality of the circumstances.            Alabama v. White, 496 U.S. 325,

328 (1990).      Bell contends that the anonymous tip relied on in

this   case    had    no   indicia   of   reliability,   and    therefore,   the

                                          2
officers         lacked       probable      cause       to     conduct         the      warrantless

search.          He     argues    that      the      only     corroboration             of    the   tip

involved         the     detectives’        observation             of    Bell       engaging           in

entirely innocent behavior.

                 Bell    argues      that      this     case        is    controlled          by    the

Supreme Court’s holding in Florida v. J.L., 529 U.S. 266 (2000).

In J.L., officers frisked a man based solely on an anonymous tip

that    a   young        man    wearing      a    plaid       shirt      and       standing        at    a

particular bus stop had a gun.                        J.L., 529 U.S. at 268-69.                     The

Court    rejected         reliance    on       the     tip    because         it   contained        “no

predictive information” that the police could use to corroborate

“the informant’s knowledge or credibility.”                                    Id. at 271.              We

have held that corroboration of “predictive information is [not]

the only way to assess the reliability of an anonymous tip.”

United States v. Perkins, 363 F.3d 317, 324-25 (4th Cir. 2004).

Where an officer has objective reasons to believe such a tip has

indicia      of       reliability,       the      officer         can    act    on      the   tip       to

investigate           further    “even      without         the    presence        of    predictive

information.”           Id.

                 We     conclude      that,           under        the    totality            of    the

circumstances, probable cause existed to support the warrantless

search.           Police       had   confirmation             of    many       details        of    the

anonymous        tip     reporting       the      presence         of    cocaine        in    the   car

driven      by    Bell.         Further     corroboration               was    provided        by   the

                                                  3
officers’ knowledge of prior drug trafficking by Bell and others

named by the anonymous caller, with specific reference to drug

trafficking     by     these    parties      between     Statesville,     North

Carolina, and Dublin, Georgia.            Bell’s inaccurate response about

ownership of the vehicle and an alert by a trained drug dog in

the area near Bell’s car also were properly considered.                      We

therefore conclude the district court did not err in refusing to

suppress the evidence obtained during the search of the car or

Bell’s subsequent statement.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions    are    adequately    presented    in   the    materials

before   the   court   and     argument    would   not   aid   the   decisional

process.

                                                                       AFFIRMED




                                      4